Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 of K. Bai et al., US 16/611,520 (Sep. 25, 2019) are pending and under examination.  Claims 13-20 to the non-elected inventions of Groups (II)-(V) stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 1-12 have been examined on the merits.  Claims 5, 7 and 12 are objectionable.  Claims 1, 3, 4, 6, and 8-11 are rejected.  Claim 2 is in condition for allowance.  

Election/Restrictions 

Applicant's election of Group (I) (claims 1-12), without traverse in the Reply to Restriction Requirement filed on October 3, 2021, is acknowledged.  Claims 13-20 to the non-elected inventions of Groups (II)-(V) stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  In view of the foregoing, the Examiner’s restriction requirement is made FINAL.  

Pursuant to the Election of Species Requirement Applicant elects species of the blue fluorescent material shown in currently amended claim 2.  Applicant notes in the Rely that the elected species is blue fluorescent material including tert-butyl pyrene and a charge carrier transport unit connected to the same carbon of cyclohexane, wherein the charge carrier transport unit is selected from a polycyclic aromatic hydrocarbon group containing a nitrogen heterocycle or a polycyclic aromatic hydrocarbon group centered on a nitrogen atom.  Thus, Applicant has elected a grouping of species.  MPEP § 809.02(a).  

It is not clear why the status identifiers in the claim set filed on October 3, 2021 indicate that claims 3-12 are withdrawn.  Claims 3-12 are not withdrawn.  Claims 1-12 read on species that fall within the elected species grouping.  Applicant should correct the status identifiers pursuant to MPEP § 714(C) in any responsive document.  

The elected species grouping of claim 2 was searched and determined to be free of the art of record.  Pursuant to MPEP § 803.02, the search was extended to the following Markush grouping.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


which was also determined to be free of the art of record.  In view of the foregoing, the Examiner’s election of species requirement is withdrawn.  

Claim Objections

Claims Objections -- Duplicate Claims

With respect to the following duplicate claim objections, see the § 112(d) rejections below.  

Claim 5 is objected to as duplicative of claim 2.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).  Applicant is advised that should claim 2 be found allowable, claim 5 will be rejected under 37 CFR 1.75 as being a substantial duplicate thereof.  Claim 5 clearly adds no meaningful limitation because base claim 2 requires that both of X2 and X3 are a hydrogen atom and that X1 is one of the listed polycyclic structures.  Thus, claim 2 already necessarily meets the claim 5 limitation of “wherein at least two of X1, X2, and X3 of the chemical formula are different ligands”.  

Claim 7 is objected to as duplicative of claim 2 for the same reasons.  

Claim Objections Informal/Typographical

Claim 12 is objected to for recitation of “and” before the last recited chemical structure.  Based on the specification, it clear that Applicant intends “or”.  That is, based on a reading of the specification (see page 8, [0024] and the Claim Interpretation section below), it is clear that Applicant intends claim 12 to be directed in the alternative to the species listed in claim 12 (i.e., “or”) .  It is not considered that Applicant intends claim 12 to be directed to a “blue fluorescent material” that must comprise all of the claim 12 listed species (i.e., “and”).   This objection can be overcome by amending claim 12 to replace the subject recitation of “and” with “or”.  

Claim Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01.  It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.  MPEP § 2111.01 (III).  However, specific embodiments of the specification cannot be imported into the claims, particularly where the subject claim limitation is broader than the embodiment.  MPEP § 2111.01(II). 

Instant claim 1 reads as follows:

1. A blue fluorescent material, comprising tert-butyl pyrene, cyclohexane, and a charge carrier transport unit, wherein the tert-butyl pyrene and the charge carrier transport unit are connected to a same carbon of the cyclohexane





    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Specification at page 2, [0006]; Id. at page 10, [0031]-[0032].  MPEP § 2111.01(IV).  Accordingly, the “blue fluorescent material” of claim 1 is broadly and reasonably interpreted consistent with the specification and plain meaning as comprising the following three chemical structure elements.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Claim 1 further requires that “the tert-butyl pyrene and the charge carrier transport unit are connected to a same carbon of the cyclohexane”.  The claim 1 phrase “connected to” is broadly and reasonably interpreted based on the plain language as directly bonded to.  That is, the “charge carrier transport unit” and the “tert-butyl pyrene” must both be directly bonded to the same carbon atom of the cyclohexane ring to meet the limitations of claim 1.  

comprising the following structural core.  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Next the claim 1 term “charge carrier transport unit” must be interpreted.  MPEP § 2111.   The instant specification does not define the term “charge carrier transport unit” or reference any literature.  Applicant does not cite any literature in the Application’s file respecting this term.  And “charge carrier transport unit” is not a term of art based on searches conducted.  The specification discloses specific embodiments of “charge carrier transport units” (that is, variables X1, X2, and X3).  Specification at pages 2-5.  However, specific embodiments of the specification cannot be imported into the claims; particularly where the subject claim limitation is broader than the embodiment.  MPEP § 2111.01(II). 

The most relevant portion of the instant specification directed to “charge carrier transport units” is the following passage.  

[0024] The present application provides a blue fluorescent material and an OLED display panel, wherein the blue fluorescent material is a tetrahedral structure formed by simultaneously connecting a tert-butyl pyrene and a charge carrier transport unit to a same carbon of cyclohexane; wherein the tert-butyl pyrene increases an external quantum efficiency of the OLED display, and the tetrahedral structure increases distance between activated particles and reduces a risk of concentration quenching and greatly increases membrane fluorescence quantum efficiency. In addition, the transport unit with high charge carrier mobility can improve a balance of the charge carrier transport, increase a probability of recombination, further improve an external quantum efficiency of an OLED display device, and alleviate the problem of low luminous efficiency of current OLED display panel.

Specification at pages 8-9, [0024];  see also Specification at page 10, [0032]; Specification at page 26, [0078].  



Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Pursuant to 35 U.S.C. 112, the claim must apprise one of ordinary skill in the art of its scope so as to provide clear warning to others as to what constitutes infringement. MPEP 2173.02(II); Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000).  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.  MPEP § 2173.05(a).  

Claim 1 Recitation of “charge carrier transport unit” Is Unclear

Claim 1 is rejected under 35 U.S.C. 112(b) as indefinite on the grounds that the claim 1 term “charge carrier transport unit” is unclear.  As discussed in the Claim Interpretation section above this is not a term of art nor is this term defined with any particularity in the specification.  The specification provides specific embodiments “charge carrier transport units” (that is, variables X1, X2, and X3).  Specification at pages 2-5.  However, specific embodiments of the specification cannot be imported into the claims; particularly where the subject claim limitation is broader than the embodiment.  MPEP § 2111.01(II). 

1, X2, and X3 exemplary embodiments of “charge carrier transport unit” (specification at pages 2-5) do not share a common structure (other than a phenyl group).   Still further, the specification does not indicate a point of attachment of the disclosed X1, X2, and X3 exemplary embodiments of “charge carrier transport unit” to the claimed “blue fluorescent material”.  In view of the foregoing, one of skill in the art does not have sufficient guidance as to the meaning of the term “charge carrier transport unit”.  

Claim Rejections - 35 USC § 112(d)

The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Failure to Limit a Base Claim

Claims 3, 4, and 11 are rejected under 35 U.S.C. 112(d) as being in improper dependent form for failing to further limit the subject matter of claim 2 upon which they depend. See MPEP 2173.05(e); 608.01(n)(II).  Claim 3 is in improper dependent form because the claim 3 recitation of “wherein X1, X2, and X3 of the chemical formula are the same ligand” fails to limit base claim 2.  That is, base claim 2 requires that both of X2 and X3 are a hydrogen atom and that X1 is one of the listed polycyclic structures.  Thus, the claim 3 recitation of “wherein X1, X2, and X3 of the chemical formula are the same ligand” is not encompassed by base claim 2.  As such, the further recitations of dependent claim 3 fail to limit base claim 2.  See MPEP 2173.05(e); 608.01(n)(II).  Claims 4 and 11 are rejected for the same reasons and because they ultimately depend from claim 2 though claim 3.  

Claims 6 and 8 are rejected under 35 U.S.C. 112(d) as being in improper dependent form for failing to further limit the subject matter of claim 2 upon which they depend. See MPEP 2173.05(e); 608.01(n)(II).  Claim 6 ultimately depends from claim 2.  Base claim 2 requires that both of X2 and X3 are a hydrogen atom and that X1 is one of the listed polycyclic 1 and X2 cannot be the same ligand as claimed in claim 6.  Thus, the further recitations of dependent claim 6 fail to limit base claim 2.  See MPEP 2173.05(e); 608.01(n)(II).  Claim 8 is rejected for the same reasons because it ultimately depends from claim 2 though claim 6.  

Claims 9 and 10 are rejected under 35 U.S.C. 112(d) as being in improper dependent form for failing to further limit the subject matter of claim 2 upon which they depend for the same reasons. 

Subject Matter Free of the Art of Record

Instant claims 1-12 are considered free of the art of record.  The closest prior art of record is considered to be S. Hyun et al., KR 2016056522 (2016) (“Hyun”).  An English-language machine translation of S. Hyun et al., KR 2016056522 (2016) is attached as the second half of this reference.  Hyun thus consists of 147 total pages (including the non-page-numbered English-language machine translation).  Accordingly this Office action references page numbers in the following format “xx/147”.  

Hyun discloses pyrene compounds having a carbazolyl group represented by the following general formula [1].  Hyun at pages 67-68/147.  Hyun discloses that the compounds of formula [1] can be suitably used as an organic EL element which emits blue light.  Hyun at page 67/147, [0012].  




    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Hyun compound 38 comprises the following three chemical structural elements required by claims 1 and 2.  


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


However, Hyun compound 38 does not meet the instant claim 1 limitation of “the tert-butyl pyrene and the charge carrier transport unit are connected to a same carbon of the cyclohexane” as this term is interpreted above.  The claim 1 phrase “connected to” is broadly and reasonably interpreted based on the plain language as directly bonded to.  That is, the “charge carrier transport unit” and the “tert-butyl pyrene” must both be directly bonded to the same carbon atom of the cyclohexane ring to meet the limitations of claim 1. In compound 38, the cyclohexane is bonded to the tert-butyl pyrene though the “charge carrier transport unit”.  

Otsuka Pharm. Co. v. Sandoz, Inc., 678 F.3d 1280, 1292; 102 U.S.P.Q.2D 1729 (Fed. Cir. 2012).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622